DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Election of Species
2. This application contains claims directed to the following patentably distinct species of the claimed invention:
The species are methods that further assay for one or more of the following:
a chromosomal translocation that involves one or more of the CCND1 gene, MAF gene, MAFB gene, FGFR3 gene, or MMSET gene; a t(11:14)(q13;q32) translocation, a t(4;14)(p21;q32) translocation, a t(14;16)(q32;q23) translocation, a t(14;20)(q32;q13) translocation; the AHCYL1 gene at chromosome position 1p13; the level of expression of each of the CKS1B gene, CCND1 gene, MAF gene, MAFB gene, FGFR3 gene, and MMSET gene; the D13S31/RB1 gene at chromosome position 13q14, the D13S285 gene at chromosome position 13q; and the level of expression of one or more of NG10, PNPLA4, KIAA1754, AHCYL1, MCLC, EV15, AD-020, PARG1, CTBS, FUCA1, RFP2, FLJ20489, LTBP1, TRIP13, AIM2, SEL1 SLC19A1, LARS2, OPN3, ASPM, CCT2, UBE21, STK6, FLJ13052, FLJ12525, BIRCS, CKAP1, MGC57827, DKFZp7790175, PFN1, ILF3, IFI16, TBRG4, PAPD1, EIF2C2, MGC4308, ENO1, DSG2, EXOSC4, TAGLN2, RUVBL1, ALDOA, CPSF3, MGC15606, LGALS1, RAD18, SNX5, PSMD4, RAN, KIF14, CBX3, TWPO, DKFZP586L0724, WEE1, ROBO1, TCOF1, YWHAZ, and MPHOSP1, and combinations thereof.
The species are independent or distinct because the methods require detecting different genes having different nucleotide sequences and different expression patterns, and encoding for different proteins having different amino acid sequences, different expression patterns and different biological activities and effects. Further, methods that assay for copy number of a gene are distinct from methods that assay for the expression level of a gene because the copy number of a gene is not necessarily correlated with the expression level of a gene. A reference teaching a method that further detects the expression of each of the CKS1B, CCND1, MAF, MAFB, FGFR3, and MMSET genes, for example, would not necessarily render obvious a method that further detects expression of the GNG10 gene or the translocation of the CCND1 gene, and vice versa.  Similarly, a finding that methods that further detect the expression of each of the CKS1B, CCND1, MAF, MAFB, FGFR3, and MMSET genes are novel and unobvious over the prior art would not necessarily extend to a finding that methods that further detect expression of the GNG10 gene or the translocation of the CCND1 gene, for example, are also novel and unobvious over the prior art, and vice versa. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
For example, Applicant may elect methods that further assay for the expression level of the GNG10 gene OR Applicant may elect methods that further assay for the expression level of the GNG10 and PNPLA4 genes OR Applicant may elect methods that further assay for a translocation of the CCND1 gene OR Applicant may elect methods that further assay for the expression level of each of the CKS1B, CCND1, MAF, MAFB, FGFR3, and MMSET genes, etc.  If Applicant elects a combination of species that are currently presented in separate dependent claim (e.g., methods that further assay for a translocation of the CCND1 gene (see claim 24) and for the expression level of the GNG10 gene (see claims 35 and 36)), a single dependent claim must be presented that reads on the elected species.
	Currently, claims 21-23, and 27-31 are generic.
3. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	
4. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
5.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634